EXHIBIT 10.1

BRADY CORPORATION
PERFORMANCE-BASED
RESTRICTED STOCK AGREEMENT
(August 2, 2010)

Brady Corporation (the “Corporation”), a Wisconsin corporation, hereby grants to
Frank M. Jaehnert (the “Employee”) a Restricted Stock Award (the “Award”) with
respect to 100,000 shares (the “Shares”) of Class A Common Stock, $.01 par
value, of the Corporation (the “Common Stock”), all in accordance with and
subject to the following terms and conditions:

1. Plan; Defined Terms. This Award is made pursuant to the Brady Corporation
2010 Omnibus Incentive Stock Plan (the “Plan”). In the event of any conflict
between any provisions of this Award and the provisions of the Plan, the
provisions of the Plan shall control. Terms defined in the Plan where used
herein shall have the meanings as so defined. Employee acknowledges receipt of a
copy of the Plan.

2. Vesting Requirements. The vesting of this Award (other than pursuant to
accelerated vesting in certain circumstances as provided in Section 3 below)
shall be subject to the satisfaction of the conditions set forth in both Section
2(a) and Section 2(b) below:

(a) Performance Vesting Requirement (Earnings per Share Improvement). The
performance vesting requirement under this Section 2(a) shall be satisfied only
if the Earnings Per Share for any one of the Corporation’s fiscal years ending
July 31, 2011, July 31, 2012, July 31, 2013 or July 31, 2014 are at least 10%
greater than the Earnings Per Share for the Corporation’s fiscal year ending
July 31, 2010. For purposes of this Agreement, “Earnings per Share” shall mean
the basic earnings per share of the Corporation’s Class A Common Stock as
reported in the Corporation’s audited financial statements. If the performance
vesting requirement is not satisfied for any of the four designated fiscal
years, the Award shall be immediately forfeited.

(b) Service Vesting Requirement. In addition to the performance vesting
requirement of Section 2(a) above, the Award shall be subject to the following
service vesting requirement. If the Employee continues in employment through the
dates listed below and the performance vesting requirement has been satisfied,
the shares shall be vested as listed in the following table:

              Cumulative Number of Vesting Date   Vested Shares
July 31, 2013
    33,333  
July 31, 2014
    66,667  
July 31, 2015
    100,000  

 

1



--------------------------------------------------------------------------------



 



 

If Employee shall cease to be employed by the Corporation or a Subsidiary prior
to July 31, 2015 for any reason other than death, Disability or a terminations
by the Corporation for reasons other than Cause, shares that are not yet vested
shall be immediately forfeited.

If the Employee is terminated by the Corporation for reasons other than Cause
and the performance vesting requirement in Section 2(a) has been satisfied, the
Employee shall be vested in a pro rata portion of the Award. The total vested
portion, which shall include any shares already vested in accordance with the
table above, shall be determined by multiplying the number of shares subject to
the award (100,000) by a fraction, the numerator of which is the number of whole
or partial calendar months elapsed between August 1, 2010 and the date of the
Employee’s termination of employment, and the denominator of which is sixty
(60). The remaining shares shall be immediately forfeited.

If the Employee is terminated by the Corporation for reasons other than Cause
and the performance vesting requirement has not yet been satisfied, a pro rata
portion of the Award shall remain outstanding as restricted stock. The portion
remaining outstanding shall be determined by multiplying the number of shares
subject to the award (100,000) by a fraction, the numerator of which is the
number of whole or partial calendar months elapsed between August 1, 2010 and
the date of the Employee’s termination of employment, and the denominator of
which is sixty (60). The remaining shares shall be immediately forfeited. The
shares which remain outstanding as restricted stock shall become vested if the
performance vesting requirement in Section 2(a) above is subsequently satisfied.
If the performance vesting requirement is not satisfied, the remaining shares
shall be forfeited as of the date the Board’s Audit Committee accepts the
results of the fiscal 2014 audit.

For purposes of this Agreement, “Disability” means that the Employee is disabled
as a result of sickness or injury, such that he is unable to satisfactorily
perform the material duties of his or her job, as determined by the Committee,
on the basis of medical evidence satisfactory to it.

For purposes of this Agreement, Cause means (i) the Employee’s willful and
continued failure to substantially perform the Employee’s duties with the
Corporation (other than any such failure resulting from physical or mental
incapacity) after written demand for performance is given to the Employee by the
Corporation which specifically identifies the manner in which the Corporation
believes the Employee has not substantially performed and a reasonable time to
cure has transpired, (ii) the Employee’s conviction of or plea of nolo
contendere for the commission of a felony, or (iii) the Employee’s commission of
an act of dishonesty or of any willful act of misconduct which results in or
could reasonably be expected to result in significant injury (monetarily or
otherwise) to the Corporation, as determined in good faith by the Committee.

The period of time during which the Shares covered by this Award are forfeitable
is referred to as the “Restricted Period.”

-2-

 

2



--------------------------------------------------------------------------------



 



3. Accelerated Vesting.

(a) Notwithstanding the terms and conditions of Section 2 hereof, in the event
of the termination of the Employee’s employment with the Corporation (and any
Affiliate) prior to the end of the Restricted Period due to death or Disability,
the Shares shall become unrestricted and fully vested.

(b) In the event of the termination of the Employee’s employment with the
Corporation (and any Affiliate) prior to the end of the Restricted Period due to
a Change in Control, the Shares shall become unrestricted and fully vested.

For purposes of this Agreement, a “Change of Control” shall occur if any person
or group of persons (as defined in Section 13(d)(3) of the Securities and
Exchange Act of 1934) other than the members of the family of William H. Brady,
Jr. and their descendants, or trusts for their benefit, and the W. H. Brady
Foundation, Inc., collectively, directly or indirectly controls in excess of 50%
of the voting common stock of the Corporation.

For purposes of this Agreement, a termination due to Change of Control shall
occur if within the 12 month period beginning with the date a Change of Control
occurs (i) the Employee’s employment with the Corporation (and any Affiliate) is
involuntarily terminated (other than by reason of death, disability or Cause) or
(ii) the Employee’s employment with the Corporation (and any Affiliate) is
voluntarily terminated by the Employee subsequent to (A) a 10% or more
diminution in the total of the Employee’s annual base salary (exclusive of
fringe benefits) and the Employee’s target bonus in comparison with the
Employee’s total of annual base salary and target bonus immediately prior to the
date the Change of Control occurs, (B) a significant diminution in the
responsibilities or authority of the Employee in comparison with the Employee’s
responsibility and authority immediately prior to the date the Change of Control
occurs or (C) the imposition of a requirement by the Corporation that the
Employee relocate to a principal work location more than 50 miles from the
Employee’s principal work location immediately prior to the date the Change of
Control occurs.

(c) In the event of (i) the merger or consolidation of the Corporation with or
into another corporation or corporations in which the Corporation is not the
surviving corporation, (ii) the adoption of any plan for the dissolution of the
Corporation, or (iii) the sale or exchange of all or substantially all the
assets of the Corporation for cash or for shares of stock or other securities of
another corporation, all restrictions imposed on any then-restricted Shares
shall terminate (such that any Shares shall become fully transferable)
immediately prior to any such event in which the Corporation is not the
surviving corporation.

(d) If the lapsing of the restrictions would result in any excise tax to the
Employee as a result of Section 280G of the Code, the Corporation shall pay the
Employee an amount equal to such excise tax.

4. Dividend Rights. The Employee shall have the right to receive any cash
dividends otherwise payable with respect to the Shares, as paid, and the
Employee shall have all other rights as holder of such Shares, provided,
however, the Corporation shall retain custody of all stock certificates
representing shares as to which such restriction has not lapsed.

-3-

 

3



--------------------------------------------------------------------------------



 



5. Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Award shall immediately become null
and void and the Shares shall be forfeited.

6. Withholding Taxes. The Corporation may require payment of or withhold any tax
which it believes is payable as a result of the Shares becoming unrestricted and
fully vested, and the Corporation may defer making delivery with respect to
Shares until arrangements satisfactory to the Corporation have been made with
regard to any such withholding obligations. In lieu of part or all of any such
payment, the Employee, in satisfaction of all withholding taxes (including,
without limitation, Federal income, FICA (Social Security and Medicare) and any
state and local income taxes) payable as a result of such vesting, may elect,
subject to such rules and regulations as the Committee may adopt from time to
time, to have the Corporation withhold that number of Shares (valued at Fair
Market Value on the date of vesting and rounded upward) required to settle such
withholding taxes.

7. Death of Employee. If any of the Shares shall vest upon the death of the
Employee, they shall be registered in the name of the estate of the Employee
unless the Corporation shall have theretofore received in writing a beneficiary
designation, in which event they shall be registered in the name of the
designated beneficiary.

8. Adjustment of Shares. The terms and provisions of this Award (including,
without limitation, the terms and provisions relating to the number and class of
shares subject to this Award) shall be subject to appropriate adjustment in the
event of any recapitalization, merger, consolidation, disposition of property or
stock, separation, reorganization, stock dividend, issuance of rights,
combination or split-up or exchange of shares, or the like.

9. Wisconsin Contract. This Award has been granted in Wisconsin and shall be
construed under the laws of that state.

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
August 2, 2010.

BRADY CORPORATION

By: /s/ Thomas J. Felmer                        
Thomas J. Felmer, SVP & CFO

Attest: /s/ Hoyt R. Stastney                  
Hoyt R. Stastney, Secretary

-4-

 

4